Citation Nr: 0911765	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-42 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for infertility or 
sterility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1966 to September 1969 to include service in the 
Republic of Vietnam and from August 1972 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in July 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection was remanded to the RO for 
further development in June 2007. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

REMAND

The service treatment records show that in August and 
September 1973 the Veteran had an infertility workup.  
History included mumps in childhood with an atrophic right 
testicle and a small left testicle. Two sperm counts revealed 
normal volume but no sperm.  The diagnosis was infertility.  

In August 2004, VA ordered a sperm analysis at the Veteran's 
request.  In the remand of June 2007, the Board requested the 
report, but no report is in the record.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the Veteran's 
consent, afford the Veteran a fertility 
test. 



If infertility is shown, afford the 
Veteran a VA genitourinary examination 
to determine whether infertile is 
consistent with the Veteran's history 
of childhood mumps, resulting in an 
atrophic right testicle and small left 
testicle, which was documented during 
service, and whether the current 
infertility is a complication of mumps 
that pre-existed service and, if so, is 
infertility a natural progression of 
mumps in this case.

The claims folder must be made 
available to the examiner. 

2. After the above development has been 
completed, adjudicate the claim.  If 
the determination remains adverse, 
furnished the veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

